Citation Nr: 0943877	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-37 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the aid and attendance of another person or for being 
housebound for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1943 to 
November 1945, including combat service in World War II and 
his decorations include the Silver Star and the Purple Heart 
Medal.  The Veteran died on September [redacted], 2004.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Prior to death, the Veteran was not blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less in both 
eyes, or contraction of the visual field to 5 degrees or 
less, and was not a patient in a nursing home; moreover, his 
service-connected disabilities did not render him unable to 
tend to the basic functions of self care without regular 
assistance from another person, and did not render him 
vulnerable to the hazards and dangers incident to his 
environment.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.351, 3.352, 3.1000 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

In a letter dated in December 2004 the appellant was apprised 
generally of the information and evidence necessary to 
establish her claim for service connection for the cause of 
the Veteran's death; of the evidence that VA would seek to 
provide; and of the information and evidence that she was 
expected to provide.  While the letter did not fully satisfy 
the duty to notify provisions regarding accrued benefits, the 
presumption of prejudice has been rebutted.  

The appellant was informed in the January 2006 rating 
decision of the specific rating criteria used in the 
evaluation of aid and attendance for the purposes of accrued 
benefits.  She was also provided in the August 2006 statement 
of the case (SOC) with an explanation that there was no 
documentation showing a link between the need for aid and 
attendance and the Veteran's service-connected disabilities.  
The appellant has specifically argued that the Veteran's was 
confined to a wheelchair as a result of his service-connected 
disabilities.  Based on the arguments the appellant has made 
to VA concerning the claim, it is clear that she has actual 
knowledge of what is required to substantiate the claim.  In 
addition, based on the notices provided by the RO to the 
appellant including the rating decision and the SOC, she is 
reasonably expected to understand the types of evidence that 
would support her claim for accrued benefits.  Accordingly, 
any presumption of prejudice with respect to the notice 
provided is rebutted.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  In addition, the Veteran was accorded a C&P 
examination with regard to his claim for aid and attendance; 
the report of which is of record.  The Board is satisfied 
that VA has sufficiently discharged its duty in this matter.  

II. Special monthly compensation based on the need for the 
aid and attendance of another person or for being housebound 
for accrued benefits purposes

The appellant contends that she is entitled to accrued 
benefits based on the Veteran's pending claim for special 
monthly compensation at the time of his death.

At the time of his death, the Veteran had pending claim 
special monthly compensation based on the need for the aid 
and attendance of another person or for being housebound.  
When a Veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
Although the appellant's claim for accrued benefits is 
separate from the claims that the Veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
Veteran's claims and the appellant takes the Veteran's claims 
as they stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).

Under 38 U.S.C.A. § 5121(c), there is a requirement for an 
accrued benefits claim that the application "must be filed 
within one year after the date of death." 38 U.S.C.A. § 
5121(c) (West 2002); 38 C.F.R. § 3.1000(a), (c).  The Veteran 
died in September 2004, and the appellant initiated her claim 
in October 2004, less than one month later.  Thus, she meets 
the requirement for filing an accrued benefits claim.  The 
adjudication of an accrued claim is limited to the evidence 
physically or constructively of record at the time of the 
Veteran's death. 38 C.F.R. § 3.1000(a); see also Ralston v. 
West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993).  

Special monthly compensation is payable if the Veteran is so 
helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Under 38 C.F.R. 
§ 3.351(c), a Veteran will be considered in need of regular 
aid and attendance if he:  (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining the 
factual need for regular aid and attendance:  the inability 
of a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without such aid, 
such as supports, belts, lacing at the back, etc.); the 
inability of a claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

If the Veteran is not in need of aid and attendance, special 
monthly compensation is nevertheless payable where the 
Veteran has a single service-connected disability rated as 
100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems; or (2) is permanently housebound.  
This requirement is met when the Veteran is substantially 
confined to his dwelling and the immediate premises, or if 
institutionalized, to the ward of clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the appellant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the claimant is so helpless as to 
be in need of regular aid and attendance will not be based 
solely on an opinion that the claimant's condition is such 
that it would require him to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352.  

At the time of his death the Veteran had the following 
service-connected disabilities:  varicose veins in the right 
thigh and leg, rated as 50 percent disabling; scar of a 
residual shrapnel wound in the right hand, rated with a 
noncompensable rating, and scar of a residual shrapnel wound 
in the right thigh, rated with a noncompensable rating.  The 
combined rating for nonservice-connected disabilities was 50 
percent.

In August 2003 the Veteran was accorded a compensation and 
pension (C&P) aid and assistance examination.  The examiner 
noted that the Veteran arrived in a taxi accompanied by his 
wife, and stated that the Veteran required an attendant to 
report to the examination.  He was not hospitalized, was not 
bedridden, did not use a wheelchair, but used a walker helper 
with wheels to ambulate.  He had a cataract extraction in the 
left eye, was blind in the right eye, and a refraction error 
was corrected with eyeglasses.  He was not competent but was 
capable of managing his benefit payments.  He was dependent 
in all his daily living needs requirements.  The examiner 
noted that the Veteran received treatment for sensorineural 
hearing loss, varicose leg ulcers, venous insufficiency, 
psychosis, peptic ulcer, dementia of the Alzheimer type, 
nocturnal leg cramps, organic affective syndrome, organic 
brain syndrome, chronic obstructive pulmonary disease, 
gastroesophageal reflux disorder, and diabetes mellitus type 
2.  

Physical examination revealed the Veteran to be oriented and 
coherent with dementia and memory loss.  His posture was 
erect with loss of balance.  He had degenerative joint 
disease and arthritis of the upper extremity joints and mild 
tremor of the hands.  He also had osteoarthritis of the knee 
joint and diabetic neuropathy manifestation of the lower 
extremities.  He was not capable to walk alone and he had 
marked limitation of motion and weakness and lack of 
coordination with no muscular atrophy.  He had poor balance, 
propulsion, and was assisted with a wheeled walker or another 
person.  The examiner noted that the Veteran could not walk 
without the assistance of another person and recommended a 
wheelchair.  He stated that the Veteran could leave the home 
or immediate premises.  The examiner opined that the Veteran 
was in need of aid and attendance and close supervision.  

The Veteran was also accorded C&P arteries, veins, and 
neurological disorders examinations in September 2003.  
During the veins examination the Veteran reported a sensation 
of heaviness, loss of sensation at the feet, pain, cramps, 
edema, and swelling of the varicose veins.  He stated that an 
alleviating factor was rest.  He further reported that his 
private physician prescribed compression socks but stated 
that they made the leg swelling worse.  The appellant 
reported that the Veteran was able to use a rolling walker 
for short distances but was limited by leg pain and fatigue.  
She stated that he had frequent falls at home and that he 
required assistance in all transfers and activities of daily 
living due to his cognitive problems.  During the 
neurological disorders examination the appellant reported 
that the Veteran required assistance for almost all 
activities of daily living like bathing, dressing, grooming, 
personal care, toileting needs, and feeding.  She stated that 
if left alone the Veteran would stay soiled or would not eat 
or be kept clean.  The examiner noted that the Veteran was 
observed to be confused and disoriented.  Diagnosis was 
severe advanced dementia of the Alzheimer type with 
significant functional deficit.

Although the evidence confirms that the Veteran's varicose 
veins cause a sensation of heaviness, loss of sensation at 
the feet, pain, cramps, edema, and swelling, the evidence 
shows that his need for aid and attendance was a result of 
his more serious conditions such as dementia, diabetes 
mellitus, COPD, and osteoarthritis.  The Board notes that the 
appellant reported that the Veteran required help in his 
activities of daily living due to his cognitive problems and 
not as a result of his service-connected disabilities.  At 
the time of his death, the Veteran was service-connected for 
varicose veins and scar of a residual shrapnel wound in the 
right hand and right thigh at a combined rating of 50 
percent.  Therefore, the Veteran did not meet the 
requirements for special monthly compensation at the time of 
this death.  Because the preponderance of the evidence was 
against the claim, entitlement to special monthly 
compensation based on the need for the aid and attendance of 
another person or for being housebound must be denied.

Further, because the Veteran did not have a single service-
connected disability rated 100 percent or was not permanently 
housebound by reason of service-connected disabilities, the 
preponderance of the evidence shows that the criteria for aid 
and attendance based on housebound status were not met.  See 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's heroic and well-decorated service 
during World War II, for which he was awarded the Silver Star 
and the Purple Heart Medal.  Although it is sympathetic to 
the appellant's claim, the Board is without authority to 
grant the claims on an equitable basis and instead is 
constrained to follow the specific provisions of law.  See 
38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  


ORDER

Entitlement to special monthly compensation, based on the 
need for aid and attendance, for accrued benefits purposes, 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


